DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 10, 2022.  As directed by the amendment: claims 1, and 5-6 have been amended, claims 2-3 have been cancelled, and no claims have been added.  Thus, claims 1 and 4-11 are presently pending in this application.  
Claim Interpretation
Applicant has amended claim 1 to further define the fixing tool to include the structure of a band shape.  In response Examiner is no longer interpreting the fixing tool under §112(f).
Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered.
On pages 6-7 Applicant indicates that claim 1 has been amended to recite that the fixing tool has a band shape.  Therefore, the previous rejection that pertained to the belt shape is withdrawn.   
On pages 6-7 Applicant argues that integrally connected components are formed in one piece.  In response, Examiner agrees.  
On pages 6-7 Applicant further defines integrally connected components to lack distinct ends/beginnings by definition.  In response, Examiner does not agree because this definition is not provided in the specification and does not align with dictionary definitions.  Instead, integral is interpreted to mean formed as unit with another part as explained more fully below.
On pages 7-8 Applicant argues point (2) regarding lines 12-14 of newly amended claim 1, stating that the Examiner’s interpretation is inconsistent with the claim language, and that the claim language intentionally does not specify which material corresponds to which component because either component can correspond to either material or both materials can correspond to a single component.  In response, Examiner withdraws the §112(b) rejection.  
On pages 8-9 Applicant argues point (3).  In response, Examiner withdraws the §112(b) rejection.
On page 9 Applicant argues point (5), stating that skin viscoelasticity is the degree of skin deformation.  Applicant states that use of different tight-binding devices explains the varying deformations rather than differences in the volunteer’s skin viscoelasticity.  However, this is not supported by the contents of Table 1 rows 2-3 which show volunteers A and B both receiving the same tight-binding device with wire, but having different skin deformations (col 3 – skin hardness evaluation).  Examiner maintains the rejection because skin viscoelasticity is a property of the skin.  The degree of skin deformation is based upon the testing method employed and the skin viscoelasticity.  The ratio is based on the testing method applied both with and without the tight-binding device, as well as the skin viscoelasticity of the volunteer.  
On pages 12-13 Applicant argues that Chang does not disclose integral connection between the tight-binding band and the fixing tool.  Applicant defines integrally formed as formed as a single/unitary piece without a clear begging/end of either component of the tight-binding band and fixing tool.  In response, Examiner disagrees, first noting that line 10 of claim 1 recites “…integrally connected…”, not integrally formed.  Applicant is not arguing that the components of Change are not connected, but instead the components are not integral based on the definition provided in the Remarks.  However, this definition is not supported by the specification nor the dictionary.  Instead, integral is defined as formed as unit with another part, which is what Chang discloses because the tight-binding device is formed as a unit with the fixing tool.
On page 14 Applicant argues that one of ordinary skill in the art would not have been motivated to make the substitutions proposed by the Examiner because the cited references teach very different configurations of various elements of the references.  To the best of Examiner’s understanding, Applicant is arguing that the references are non-analogous art.  In response, Examiner notes that both references teach anchoring a catheter to the body with a band, and are thus analogous because the references address similar problems (MPEP 2141(IV)).
On page 14 Applicant argues that one of ordinary skill in the art would not have sought to modify the primary reference because the primary reference teaches an adjustable tape portion.  In response, although the tape portions of the primary reference are adjustable, the improvement from the modification is that infinite adjustability (Kovacs, col 1 lines 20-22), as noted in the prior action.
On page 14 Applicant notes that the primary reference Chang teaches the body to be firmly fixed to the patient, and that elasticity would be undesirable.  To the best of Examiner’s understanding, Applicant is arguing that the modification of an elastic velcro tape portion is not desirable because such a modified device is not capable of being firmly fixed to the patient.  In response, Examiner first notes that firm fixation is subjective, and also notes that the infinite adjustability taught by Kovacs is fully capable of a firm fixation to a patient.  
On page 15 Applicant argues that claim limitations recited in previous claims 5 and 6, and now incorporated into independent claim 1 are not intended use limitations, but rather relate to physical properties of the present invention and include details of the testing methods used to measure physical properties.  In response, Examiner notes that these limitations do not impart any additional structure, and that the prior art teaches the claimed structure. Therefore, one of ordinary skill in the art would expect the prior art device to perform as claimed during testing on a patient or a volunteer, wherein such testing on a patient or volunteer may be interpreted as an intended use.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-14 recite “…wherein the tight binding band and the fixing tool comprise a combination of a less stretchable cloth and a stretchable cloth…”.  It is not clear which cloth the less stretchable cloth is in relation to.  For purposes of examination and in light of the Remarks on page 7, this is interpreted to mean that the skin tight-binding device, comprised of a tight-binding band and a fixing tool, comprises a combination of a stretchable cloth and relatively less stretchable cloth, a stretchable woven cloth and a relatively less stretchable cloth, or a rubber band comprised of a rubber and a relatively less stretchable rubber.  Claims 4-11 are rejected because they depend from claim 1.
Claim 1, line 13 is further rejected because it recites “…a combination of a less-stretchable rubber and a rubber band”, and it is not clear if “band” is imparting structure on the fixing tool.  For purposes of examination, this is interpreted such that the skin tight-binding device, comprised of the tight-binding band and the fixing tool, is a rubber band comprised of a rubber and a relatively less stretchable rubber.  Claims 4-11 are rejected because they depend from claim 1.
Claim 5 line 6 recites “…the degree of skin deformation being the viscoelasticity of the skin”.  This is indefinite because the degree of skin deformation is not viscoelasticity as recited, but instead the degree of skin deformation is influenced by the viscoelasticity of the skin (see Applicant’s Table 1, page 21 wherein volunteers A-D are subjected to similar if not identical skin deformation testing, but the skin deformation ratio is not identical for each because each subject’s skin does not have identical viscoelasticity).  For purposes of examination, this is interpreted as “…the degree of skin deformation is influenced by the viscoelasticity of the skin”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Chang), US 2017/0087336 A1 in view of Kovacs, US 4,445,894.
Regarding claim 1, Chang discloses a skin tight-binding device (catheter fixing band 500, P0121 and shown in Figs. 14A-E) comprising: a tight-binding band (body 510, P0121); a hole (hole 518, P0123) provided in the tight-binding band (Fig. 14A); and a fixing tool (velcro tape portions 520 and 530, P0124) that fixes the tight-binding band to the skin (Figs. 14B-E), the fixing tool having a band shape (Fig. 14A, velcro tape portions 520 and 530 shown as thin flat encircling strips when in use), wherein, when the tight-binding band is fixed to skin, the hole forms a micro-needle patch administration portion (the hole is fully capable of forming a micro-needle patch administration portion), wherein the tight-binding band consists of at least one of cloth (body 510 may be made of a piece of cloth, P0122), bandage, woven cloth, and rubber, wherein the tight-binding band and the fixing tool are integrally connected to each other to form the skin tight-binding device (P0127), wherein the hole in the tight-banding band is completely surrounded by the tight-binding band (Fig. 14A), and wherein the hole in the tight-banding band is circular, elliptical, triangular, square, or polygonal (polygonal, Fig. 14A).
Chang does not teach wherein the tight-binding band and the fixing tool comprise a combination of a less- stretchable cloth and a stretchable cloth, a combination of a less-stretchable cloth and a stretchable woven cloth, or a combination of less-stretchable rubber and a rubber band.
However, Kovacs teaches a band (primary strap 10, col. 2 line 33) for anchoring a catheter to the body comprising a combination of a less- stretchable cloth (section 16 is non-stretchable, col. 2 line 42) and a stretchable cloth (section 14 is made of an elastic webbing material which is stretchable, col. 2 lines 35-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the body 510 made of cloth of Chang to be non-stretchable cloth as taught by Kovacs for the purpose of remaining in place on the limb when used (col. 1 lines 30-31), to minimize movement of the attached tubing.  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the velcro tape portions 520 and 530 of Chang with the elastic webbing material of Kovacs for the purpose of providing a band which is infinitely adjustable in size (col. 1 lines 20-22) and is comfortable when worn (col. 2 lines 29-30). 
The claim calls for wherein the skin tight-binding device provides for a skin deformation ratio of 0.9 or smaller, the skin deformation ratio being a ratio of a degree of skin deformation after attachment of the skin tight-binding device to skin to a degree of skin deformation before attachment to the skin tight-binding device to the skin, and the degree of skin deformation being the viscoelasticity of the skin.  This is this is interpreted as an intended use limitation wherein the device of Chang in view of Kovacs is fully capable of providing for a skin deformation ration of 0.9 or smaller because the device has a similar structure to the claimed invention, and because it is infinitely adjustable so that it can be tightened onto the user’s skin, and additionally, the ratio is dependent on skin viscoelasticity.  
The claim further calls for wherein the skin tight-binding device provides for a depression degree ratio of 0.9 or smaller, the depression degree ratio being a ratio of a degree of skin depression after attachment of the skin tight-binding device to skin to a degree of skin depression before attachment to the skin tight-binding device to the skin, and the degree of skin depression being determined by statically placing a cylindrical metal rod so as to be perpendicular to the skin and measuring a depth of the skin depressed by a weight of the metal rod.  This is interpreted as an intended use limitation, wherein the device of Chang in view of Kovacs is fully capable of providing for a depression degree ratio of 0.9 or smaller because the device has a similar structure to the claimed invention, and because it is infinitely adjustable so that it can be tightened onto the user’s skin, and additionally, the ratio is dependent on skin viscoelasticity.
Regarding claim 4, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1.
Claim 4 calls for the hole provided on the tight-binding band formed after the skin tight-binding device is attached to the skin.  
This is interpreted to be a product by process limitation. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production and if the product in the product by process claim is the same as or obvious form a product in the prior art, the claim is unpatentable even though the prior product was made by a different process, MPEP 2113.  In this case the product formed by the recited step is identical to the product taught by Chang in view Kovacs which includes the recited hole in the tight-binding band.
Regarding claim 5, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1 wherein the skin tight-binding device provides for a skin deformation ratio of in the range from 0.4 to 0.9 (see claim 1 above, wherein the deformation ration of 0.9 or smaller is addressed). 
Regarding claim 6, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1 wherein the skin tight-binding device provides for a depression degree ratio of in the range from 0.4 to 0.9 (see claim 1 above, wherein the depression degree ration of 0.9 or smaller is addressed).
Regarding claim 7, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1.
Chang in view of Kovacs does not teach wherein the tight-binding band is a stretchable cloth at least partially.  
However, Chang teaches another embodiment wherein the tight-binding band (body 420, P0092) is a stretchable at least partially (body 420 may have flexibility, P0092).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the body 510 of Chang in view of Kovacs to be stretchable at least partially as taught by another embodiment of Chang for the purpose of strongly winding around the limb, as taught by Chang P0092, to secure the device to the user.
Regarding claim 8, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1, wherein the fixing tool is a stretchable cloth, and the tight-binding band is a non-stretchable cloth (see claim 1).  
Regarding claim 9, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1, wherein the fixing tool is a stretchable cloth at least partially (see claim 1).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang view of Kovacs in view of Price, US 2016/0106958 A1.
Regarding claim 10, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1.
Chang in view of Kovacs does not teach wherein there are a plurality of holes provided in the tight-binding band, each hole in the tight-banding band is completely surrounded by the tight-binding band, and each hole in the tight-banding band is circular, elliptical, triangular, square, or polygonal.  
However, Price teaches an intravenous cannula retainer wherein there are a plurality of holes (plurality of apertures, P0135 and shown in Fig. 22) provided in the tight-binding band, each hole in the tight-banding band is completely surrounded by the tight-binding band, and each hole in the tight-banding band is circular, elliptical, triangular, square, or polygonal (the plurality of apertures are rectangular polygons, Fig. 22).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Chang in view of Kovacs with a plurality of holes as taught by Price for the purpose of supporting a plurality of positions for the cannula to be inserted, Price P0135.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang view of Kovacs in view of Propp, US 2010/0198161 A1 in view of Hirsch, US 3,658,065.
Regarding claim 11, Chang in view of Kovacs teaches the skin tight-binding device according to claim 1.
Chang in view of Kovacs does not teach wherein a ring is formed around the hole, the ring has a shape corresponding to the shape of the hole.
However, Propp teaches a window dressing having integral anchor wherein a ring (pad member 144, P0034 and shown in Fig. 2) is formed around the hole, the ring has a shape corresponding to the shape of the hole (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the device of Chang in view Kovacs with the pad member of Propp for the purpose of preventing fluids from traveling beyond the hole by absorbing them, as taught by Propp P0034.
Chang in view of Kovacs in view of Propp does not teach that the ring comprises plastic, a wire, a metal ring, a washer, two or more layers of cloth stitched, or rubber.
However, Hirsch teaches a bandage comprising a porous plastic absorbent pad (claim 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pad member of Propp to be a plastic as taught by Hirsch because a porous plastic can be heat sealed to the edges of the opening as taught by Hirsch claim 2, thereby fixing the absorbent pad to the opening.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783